Citation Nr: 1623195	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  15-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus as a result of exposure to herbicides.

3.  Entitlement to service connection for a heart disability as a result of exposure to herbicides.

4.  Entitlement to service connection for a skin condition to include psoriasis.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for depression, secondary to residuals of prostate cancer.

7.  Entitlement to service connection for erectile dysfunction, secondary to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and R.L.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied service connection for residuals of prostate cancer, diabetes mellitus, heart condition, skin condition, skin cancer, depression, and erectile dysfunction.  In May 2015, the Veteran and R.L., testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

In November 2015 the Board remanded this case for additional development.  For the reasons described below, the case must be remanded again.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2015 remand, the Board noted that the Veteran submitted as part of his claim that he had been treated for his disorders at the VA Medical Center in (VAMC) New Haven since 2000.  He also alluded to medical opinions that were provided to him verbally from his oncologists, Dr. R., and Dr. D, at the VAMCs in New Haven and the Bronx that his cancers were due to herbicide exposure.  However, he noted that the doctors would not write down the opinions.  The Board noted that efforts must be made to obtain treatment records from these VA facilities dating back to 2000, as this is when the Veteran indicated that he started seeking treatment at the New Haven VAMC.  There is no record that the RO made any efforts to obtain treatment records from these VA facilities dating back to 2000.  The earliest VA treatment records from the West Haven VAMC in the VBMS file are in 2004; and the earliest for the Bronx VAMC are in 2013.

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the VBMS or Virtual VA folder all relevant treatment records pertaining to the prostate cancer, erectile dysfunction, diabetes mellitus, depression, skin disorder, skin cancer, and heart disability from the VAMCs in the Bronx AND New Haven dated from 2000 to present, including any statements from Dr. R and Dr. D that his disorders are related to herbicide exposures.  Document all efforts to obtain the records.  If any efforts are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Determine if any further development is necessary based on the additional treatment records added to the virtual records, to include whether examinations and/ or opinions are warranted to resolve the service connection claims for skin disorder and/ or prostate cancer on a direct basis, given the findings in the service treatment records of a cyst and nonspecific urethritis.

3.  Then, readjudicate the claim on appeal.   If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




